      Case 4:20-cr-00036-CDL-MSH Document 28 Filed 07/20/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

UNITED STATES OF AMERICA

       v.                                       Case No.: 4:20-CR-00036-CDL-MSH-1

VINCENT MASI



                     ORDER ON MOTION FOR CONTINUANCE



       Defendant Vincent Masi has moved the Court to continue the trial term of his case,

presently scheduled for September, 2021.    The Government does not oppose this motion.

Defendant was arraigned on January 19, 2021. Additional time is needed to conduct pretrial

investigation and to enter into plea negotiations between the defendant and government if

warranted.   The Court finds that it is in the interests of justice to allow the parties to

complete pretrial investigation and to explore possible plea negotiations and that these

interests outweigh the interest of Defendant and the public in a speedy trial. Failure to

grant a continuance would deny counsel reasonable time for effective preparation and could

result in a miscarriage of justice. Accordingly, Defendant’s Motion for Continuance [Doc.

27] is GRANTED, and it is hereby ordered that this case shall be continued until the Court’s

January 2022 trial calendar.   The delay occasioned by this continuance shall be deemed

excludable pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. Section 3161.

                     It is SO ORDERED, this 20th day of July 2021.


                                           S/Clay D. Land
                                           HONORABLE CLAY D. LAND
                                           UNITED STATES DISTRICT COURT
